Exhibit 10.4

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of March 21,
2018, is made by the parties listed on Schedule I attached hereto (each, a
“Borrower”, and jointly, severally and collectively, “Borrowers”), and GTJ REIT,
INC., a Maryland corporation, (“Guarantor”, and together with Borrowers,
“Indemnitors” or individually, as an “Indemnitor”), for the benefit of THE
UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, a New York
corporation (together with its successors and assigns, “Lender”), and the other
“Indemnitees,” as hereinafter defined.

RECITALS

A.Lender has agreed to make a loan to Borrowers in the original aggregate
principal amount of $33,000,000.00 (the “Loan”). The Loan is (a) evidenced by
that certain Consolidated, Amended and Restated Promissory Note (USL) made by
Borrowers to the order of Lender, of even date herewith (as the same may be
amended, restated, modified and/or supplemented from time to time, the “Note”),
(b) governed by, among other things, that certain Loan Agreement, of even date
herewith, between Lender and Borrowers (as the same may be amended, restated,
modified and/or supplemented from time to time, the “Loan Agreement”), (c)
secured by, among other things, the Mortgages (as defined in the Loan
Agreement), encumbering certain real property as more particularly described
therein (including, without limitation, the Property (as defined below)), and
(d) guaranteed by that certain Guaranty Agreement, of even date herewith, by
Guarantor for the benefit of Lender (the “Guaranty,” and together with this
Agreement, the Loan Agreement, the Note, the Mortgages, and all other documents
evidencing, relating to and/or securing the Loan, collectively, the “Loan
Documents”).  All capitalized terms used herein without definition shall have
the meanings given to such terms in the Loan Agreement.

B.Borrowers own a fee simple interest in and to each of the real properties
listed on Schedule II attached hereto (collectively or individually, as the
“Property”), as indicated thereon.

C.As a condition precedent to making the Loan, Lender requires that Indemnitors
enter into this Agreement, the covenants and obligations of which are
independent of and in addition to Borrowers’ obligations under the Loan
Agreement, the Note, the Mortgages and the other Loan Documents and Guarantor’s
obligations under the Guaranty.

NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitors, intending to be legally bound,
hereby represent, warrant and covenant to Lender and Lender’s officers,
directors, employees, agents, affiliates, successors and assigns (collectively,
the “Indemnitees”) as follows:

Section 1.Representations and Warranties.  Each Indemnitor represents and
warrants to the Indemnitees that:

 

--------------------------------------------------------------------------------



(a)except as disclosed in the Environmental Assessments (hereinafter defined),
Hazardous Substances (hereinafter defined) have not at any time been generated,
used, treated or stored on, or transported to or from any Property in any
quantity or manner that violates any Environmental Law (hereinafter defined);

(b)except as disclosed in the Environmental Assessments, Hazardous Substances
have not at any time been Released (hereinafter defined) or disposed of on any
Property in any quantity or manner that violates any Environmental Law;

(c)except as disclosed in the Environmental Assessments, each Indemnitor is in
compliance with all applicable Environmental Laws with respect to each Property
and the requirements of any permits issued under such Environmental Laws with
respect to each Property;

(d)there are no past, pending or threatened Environmental Claims (hereinafter
defined) against any Indemnitor or any Property;

(e)except as disclosed in the applicable Environmental Assessment, Indemnitor
has no knowledge of any condition or occurrence at any Property that could
reasonably be anticipated to (i) form the basis of any Environmental Claim
against any Indemnitor or any such Property or (ii) cause any such Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability thereof under any Environmental Law;

(f)except as disclosed in the Environmental Assessments, there are not now and
never have been any underground storage tanks located on any Property;

(g)each Borrower (i) is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware, (ii) has
the power and authority to own its property and assets and to transact the
business in which it is engaged and (iii) is duly qualified and is in good
standing in the jurisdiction in which it owns or leases property or in which
failure to be duly qualified and in good standing would have an adverse effect
on its business, operations, property or financial condition;

(h)Guarantor (i) is a corporation, duly formed, validly existing and in good
standing under the laws of the State of Maryland, (ii) has the power and
authority to own its property and assets and to transact the business in which
it is engaged and (iii) is duly qualified and is in good standing in each
jurisdiction in which it owns or leases property or in which failure to be duly
qualified and in good standing would have an adverse effect on its business,
operations, property or financial condition;

(i)each Borrower and Guarantor has the power to execute, deliver and perform the
terms and provisions of this Agreement and has taken all necessary action to
authorize the execution, delivery and performance by it of this Agreement;

(j)each Borrower and Guarantor has duly executed and delivered this Agreement,
and this Agreement constitutes the legal, valid and binding obligation
enforceable against such Borrower and Guarantor (collectively, or any one of
them, individually) in accordance

2

 

--------------------------------------------------------------------------------



with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization and other laws affecting creditors’ rights generally
and by principles of equity;

(k)neither the execution, delivery or performance by any Indemnitor of this
Agreement, nor compliance by it with the terms and provisions hereof, will (i)
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality, (ii)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien upon any of Indemnitor’s
property or assets pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement, loan agreement or any other agreement, contract or
instrument to which it is a party or by which it or any of Indemnitor’s property
or assets is bound or to which it may be subject, (iii) violate any provision of
any certificates of formation, operating agreements, trust agreements or other
organizational documents, as applicable, of such Indemnitor or (iv) violate any
provision of any certificates of formation, operating agreements, trust
agreements or other organizational documents of any Borrower Control Person (as
defined in the Loan Agreement) in a manner or to an extent that would impair the
ability of the parties to this Agreement to perform their obligations hereunder;

(l)no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, the execution, delivery and performance by
each Indemnitor of this Agreement or the legality, validity, binding effect or
enforceability of this Agreement;

(m)no Indemnitor has received notice of violation of, and each Indemnitor is in
compliance with, all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by all governmental bodies in respect of the
conduct of its business and the ownership of its property; and

(n)Guarantor is a direct or indirect owner of ownership interests in Borrower as
set forth in the Organizational Certificate.  Guarantor acknowledges that
Guarantor will receive a material direct or indirect benefit from Lender making
the Loan to Borrower.

Section 2.Covenants. Each Indemnitor covenants and agrees as follows:

(a)Each Indemnitor shall (i) comply with all Environmental Laws applicable to
the ownership or use of each Property, (ii) use commercially reasonable efforts
(including, without limitation, enforcement of Leases) to cause all tenants and
other Persons occupying each Property to comply with all Environmental Laws,
(iii) immediately pay or cause to be paid all costs and expenses incurred in
such compliance and (iv) keep or cause each Property to be kept free and clear
of any liens imposed thereon pursuant to any Environmental Laws.

(b)No Indemnitor shall generate, use, treat, store, Release or dispose of, or
permit the generation, use, treatment, storage, Release or disposal of, any
Hazardous Substances on any Property, or transport or permit the transportation
of any Hazardous Substances to or from any Property, in each case in any
quantity or manner that violates any Environmental Law.

3

 

--------------------------------------------------------------------------------



(c)If Lender (i) has knowledge of any pending or threatened Environmental Claim
against any Indemnitor or any Property, (ii) has reason to believe that any
Indemnitor or any Property is in violation of any Environmental Law or (iii)
receives a request for an environmental site assessment report from a regulatory
or other governmental entity with jurisdiction over Lender, then, at Lender’s
written request, at any time and from time to time, Indemnitors shall provide to
Lender an environmental site assessment report concerning the applicable
Property, prepared by an environmental consulting firm approved by Lender,
indicating the presence or absence of Hazardous Substances and the potential
cost of any removal or remedial action in connection with any Hazardous
Substances on such Property.  Any such environmental site assessment report
shall be conducted at Indemnitors’ sole cost and expense.  If any Indemnitor
fails to deliver to Lender any such environmental site assessment report within
thirty (30) days after being requested to do so by Lender pursuant to this
Section, Lender may obtain such an environmental site assessment itself and such
Indemnitor hereby grants to Lender and its agents access to the applicable
Property and specifically grants to Lender an irrevocable nonexclusive license
to undertake such an assessment, and the costs of, and related to, such
assessment (together with interest thereon at the Default Rate as defined in the
Note) shall be payable by Indemnitor on demand therefor.  Indemnitor shall take
all actions necessary or required under the Leases to effect the provisions of
this Section 2(c), provided, however, that Lender shall not unreasonably
interfere with the operation of the business of Borrower or any tenant under any
Lease.

(d)In addition to the rights granted to Lender and its agents in Section 2(c)
above, Lender may, at its option, at any time and from time to time, perform, at
Lender’s sole cost and expense, an environmental site assessment report for any
Property, and Indemnitors hereby grant to Lender and its agents access to each
Property and each Indemnitor specifically grants to Lender an irrevocable
non-exclusive license to undertake such an assessment, provided, however, that
Lender shall not unreasonably interfere with the operation of the business of
Borrower or any tenant under any Lease (as such term is defined in the Loan
Agreement).  

(e)Indemnitors shall advise Lender in writing, immediately upon learning of any
of the following: (i) any pending or threatened Environmental Claim against any
Indemnitor or any Property; (ii) any condition or occurrence on any Property
that (A) results in noncompliance by such Indemnitor with any Environmental Law
or (B) could reasonably be anticipated to form the basis of an Environmental
Claim against any Indemnitor or such Property; (iii) any condition or occurrence
on any Property that could reasonably be anticipated to cause such Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Property under any Environmental Law; or (iv) the taking
of any removal or remedial action in response to the actual or alleged presence,
in any quantity or manner that violates any Environmental Law, of any Hazardous
Substances on any Property.  Each such notice shall describe in reasonable
detail the nature of the claim, investigation, condition, occurrence or removal
or remedial action and Indemnitors’ response thereto.  In addition, Indemnitors
shall provide Lender with copies of all communications to or from any Indemnitor
and any governmental agency relating to Environmental Laws, all communications
to or from Indemnitors and any Person relating to Environmental Claims, and such
detailed reports of any Environmental Claim as may be requested by Lender.

(f)Lender shall have the right, but not the obligation, to participate in or
defend, as a party if it so elects, any Environmental Claim.  Without Lender’s
prior written

4

 

--------------------------------------------------------------------------------



consent, Indemnitors shall not enter into any settlement, consent or compromise
with respect to any Environmental Claim that might impair the value of any
Property.

(g)At their sole cost and expense, Indemnitors shall conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Substances from any
Property that must be so removed, cleaned up or remediated in accordance with
the requirements of any Environmental Laws and this Agreement, to the reasonable
satisfaction of a professional environmental consultant selected by Lender, and
in accordance with all such requirements and with orders and directives of all
governmental authorities.  If all or any portion of the Loan shall be
outstanding, Indemnitors may prepay the Loan in full, together with all
applicable prepayment penalties, in lieu of complying with the preceding
sentence of this clause (g).

Section 3.Indemnity.

(a)Indemnitors agree to defend (retaining such attorneys as are satisfactory to
the Indemnitees in their sole reasonable discretion), protect, indemnify and
hold harmless each of the Indemnitees and its respective officers, directors,
employees, attorneys and agents from and against any and all liabilities,
obligations (including removal and remedial actions), losses, damages (including
foreseeable and unforeseeable consequential damages and punitive damages),
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
(including reasonable attorneys’ and consultants’ fees and disbursements) of any
kind or nature whatsoever that may at any time be incurred by, imposed on or
asserted against any of them directly or indirectly based on, or arising or
resulting from, or in connection with, (i) the actual or alleged presence of
Hazardous Substances on any Property in any quantity or manner which violates
Environmental Law, or the removal, handling, transportation, disposal or storage
of such Hazardous Substances, (ii) any Environmental Claim with respect to any
Indemnitor or any Property or (iii) the exercise of any Indemnitee’s rights
under this Agreement (collectively, the “Indemnified Matters”), regardless of
when such Indemnified Matters arise, but excluding any Indemnified Matter with
respect to Hazardous Substances first placed or Released on any Property after
the later of (1) the date on which none of the Indemnitors nor any of their
Affiliates holds title to or any other interest in or lien on such Property and
on which all Indemnitors and their Affiliates have surrendered possession and
control (and Lender or its designee has accepted such possession and control) of
such Property to Lender or its designee (whether by foreclosure, pursuant to a
deed-in-lieu of foreclosure or other exercise of remedies) or its designee or
assignee or (2) the indefeasible payment in full of the Secured Obligations (as
defined in the Loan Agreement).  To the extent that this indemnity is
unenforceable because it violates any law or public policy, Indemnitors agree to
contribute the maximum portion that it is permitted to contribute under
applicable law to the payment and satisfaction of all Indemnified Matters.

(b)Indemnitors agree to reimburse each Indemnitee for all sums paid and costs
incurred by such Indemnitee with respect to any Indemnified Matter within ten
(10) days following written demand therefor, with interest thereon at the
Default Rate (as defined in the Note) if not paid within such ten (10) day
period.

(c)Should any Indemnitee institute any action or proceeding at law or in equity,
or in arbitration, to enforce any provision of this Agreement (including an
action for declaratory relief or for damages by reason of any alleged breach of
any provision of this

5

 

--------------------------------------------------------------------------------



Agreement) or otherwise in connection with this Agreement or any provision
hereof, it shall be entitled to recover from Indemnitors all reasonable
attorneys’ fees and disbursements incurred by such Indemnitee in connection
therewith, if it is the prevailing party in such action or proceeding.

Section 4.Events of Default.  The occurrence of any of the following specified
events shall constitute a default by Indemnitors (each an “Event of Default”):

(a)if any of the representations and warranties contained in Section 1 of this
Agreement shall prove to be untrue in any respect; or

(b)if any Indemnitor fails to perform any of its obligations under this
Agreement within (i) ten (10) days, with respect to all monetary obligations or
(ii) thirty (30) days, with respect to all non-monetary obligations following
notice thereof from Lender; (A)  provided that if such nonperformance of any
such non-monetary obligation is incapable of cure within such 30-day period, no
Event of Default shall occur hereunder if Indemnitors have commenced a program
to perform such non-monetary obligation, which program is satisfactory to Lender
in its sole and absolute discretion, and is in accordance with applicable law,
and Indemnitors are diligently pursuing such program to completion (provided
that such failure is cured one hundred twenty (120) days following notice
thereof from Lender); and (B) provided further, that if a shorter cure period or
notice requirement for any particular failure to perform is provided for by
applicable law or under this Agreement, such specific provision shall control.
In any such event, and at any time thereafter, if any Event of Default shall
have occurred, Lender may do, or cause to be done, whatever is necessary, in
Lender’s sole and absolute judgment, to cause any Property to comply with
applicable Environmental Laws, and the cost of any such action (together with
interest thereon at the Default Rate, as defined in the Note) shall become
immediately due and payable by Indemnitor, without notice. Each Indemnitor
shall, and does hereby, grant to Lender and its agents access to any Property
and hereby specifically grants to Lender an irrevocable, non-exclusive license
to do whatever is necessary, in Lender’s sole and absolute judgment, to cause
such Property to comply with all applicable Environmental Laws, including,
without limitation, the right to enter such Property and remove therefrom any
Hazardous Substances.  Indemnitors shall take all actions necessary or required
under the Leases to effect such right of Lender to have such access to any
Property.

Section 5.Recourse Obligations.

(a)Each Indemnitor agrees that, notwithstanding any term or provision contained
in this Agreement or the other Loan Documents to the contrary, the obligations
of Indemnitors as set forth in this Agreement shall be exceptions to any
non-recourse or exculpatory provision relating to the Loan, and each Indemnitor
shall be fully liable for the performance of Indemnitors’ obligations under this
Agreement, and such liability shall not be limited to the original principal
amount of the Loan.

(b)The liability of Indemnitors under this Agreement shall in no way be limited
to or impaired by any amendment or modification of any of the provisions of the
Loan Documents, unless such amendment or modification expressly refers to a
specific provision of this Agreement.  In addition, the liability of Indemnitors
under this Agreement shall in no way be limited or impaired by the following:
(i) any extensions of time for performance required by any of the Loan
Documents; (ii) any sale, assignment or foreclosure of the Note or any sale or
transfer

6

 

--------------------------------------------------------------------------------



of all or any part of any Property; (iii) any exculpatory provision in any of
the Loan Documents limiting any Indemnitee’s recourse to any property encumbered
by the Mortgages or to any other security, or limiting the Indemnitees’ rights
to a deficiency judgment against any Indemnitor; (iv) the accuracy or inaccuracy
of the representations and warranties made by Indemnitors under any of the Loan
Documents; (v) the release of Indemnitors (or any Indemnitor) or any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents (other than this Agreement)
by operation of law, any Indemnitee’s voluntary act, or otherwise; (vi) the
release or substitution, in whole or in part, of any security for the Note; or
(vii) Lender’s failure to record any of the Mortgages or file any Financing
Statements or other documents required to perfect Lender’s lien on any Property
(or Lender’s improper recording or filing of any of the foregoing) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Note; and, in any such case, whether with or without notice
to Indemnitors and with or without consideration.

Section 6.Independent Obligations.  This Agreement is intended to create
obligations that are separate and independent of Indemnitors’ obligations under
the Loan Agreement, the Note, the Mortgages, the Guaranty and the other Loan
Documents.  Indemnitors’ obligations hereunder are, however, expressly secured
by the Loan Agreement, the Mortgages and the other Loan Documents.

Section 7.Survival.

(a)The representations, warranties, covenants and indemnities set forth in this
Agreement shall survive the repayment of the Secured Obligations, the release of
the lien of any Mortgage, any foreclosure of any Mortgage or the delivery of a
deed or assignment in lieu of foreclosure or otherwise, and the transfer of any
interest in and to any Property.

(b)This Agreement shall be binding on, and inure to the benefit of, Indemnitor,
the Indemnitees and their respective successors and assigns.  Without limiting
the generality of the foregoing, this Agreement shall inure to the benefit of
each assignee or holder of the Note and each of such assignee’s or holder’s
officers, directors, employees, agents and affiliates.  Notwithstanding the
foregoing, Indemnitor, without, in each instance, the prior written consent of
Lender, may not assign, transfer or set over, in whole or in part, all or any
part of its benefits, rights, duties and obligations hereunder.

Section 8.Definitions.  As used in this Agreement, the following terms shall
have the following meanings:

“Environmental Assessments” means, collectively, those certain Phase I
Environmental Site Assessments listed on Schedule III attached hereto.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law (hereafter “Claims”) or any permit issued under any
such Environmental Law, including without limitation (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law; and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery,

7

 

--------------------------------------------------------------------------------



compensation or injunctive relief resulting from Hazardous Substances or arising
from alleged injury or threat of injury to health, safety or the environment.

“Environmental Law” means any federal, state or local law, whether common law,
court or administrative decision, statute, rule, regulation, ordinance, court
order or decree, administrative order or otherwise or any administrative policy
or guidelines concerning action levels of a governmental authority (federal,
state or local), or any permits, authorizations or other approvals required or
currently in effect in respect of the operation or maintenance of the Property,
in each case, whether now or hereafter in effect and relating to the
environment, public health, occupational safety, industrial hygiene, any
Hazardous Substance (including, without limitation, the disposal, generation,
manufacture, presence, processing, production, Release, storage, transportation,
treatment or use thereof), or the environmental conditions on, under or about
the Property, as amended and/or supplemented and as in effect from time to time
(including, without limitation, the following statutes and all regulations
thereunder as amended and in effect from time to time and applicable to the
Property in question): New York Environmental Conservation Law § 27-0101-1701
and § 52-0301-0303, New York Compilation of Codes, Rules and Regulations Parts
360-376; the Spill Compensation and Control Act (N.J.S.A. 58:10-23.11et seq.);
the New Jersey Underground Storage Tank Act (N.J.S.A. 58:10A-21 et seq.); the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. §9601, et seq.; the Superfund Amendments and
Reauthorization Act of 1986, Title III, 42 U.S.C. §11001, et seq.; the Clean Air
Act, 42 U.S.C. §7401, et seq.; the Safe Drinking Water Act, 42 U.S.C. §300(f),
et seq.; the Solid Waste Disposal Act, 42 U.S.C. §6901, et seq.; the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §5101, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Toxic
Substances Control Act of 1976, 15 U.S.C. §2601, et seq.; the Occupational
Safety and Health Act, 29 U.S.C. §651, et seq.; and any successor statutes and
regulations to the foregoing).

“Hazardous Substances” means (a) any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “mold,” “contaminants” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (b) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any Governmental Authority, including,
without limitation, asbestos and asbestos-containing materials in any form,
lead-based paint, any radioactive materials and polychlorinated biphenyls
(“PCB’s”), or substances or compounds containing PCB’s.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing and the like, into or
upon any land or water or air, or otherwise entering into the environment.

Section 9.Miscellaneous.

(a) (i) all Persons comprising “Indemnitors” are jointly and severally liable
for all of Indemnitors’ obligations hereunder, (ii) all representations,
warranties, and covenants made by Indemnitors shall be deemed representations,
warranties, and covenants of each Indemnitor and the Persons comprising
Indemnitor, (iii) any breach, Default or Event of

8

 

--------------------------------------------------------------------------------



Default by Indemnitor or any of the Persons comprising each Indemnitor hereunder
shall be deemed to be a breach, Default, or Event of Default of Indemnitors and
(iv) any reference herein contained to the knowledge or awareness of Indemnitors
shall mean the knowledge or awareness of any Indemnitor or any of the Persons
comprising Indemnitor.

(b)Each Indemnitor waives any right or claim of right to cause a marshalling of
its assets or to cause any Indemnitee to proceed against any of the security for
the Secured Obligations before proceeding under this Agreement.  Each Indemnitor
expressly waives and relinquishes all present or future rights, remedies, or
circumstances that might constitute a legal or equitable discharge of such
Indemnitor or which might otherwise impair the validity or enforceability of
this Agreement. Each Indemnitor hereby agrees to postpone the exercise of any
and all rights of subrogation to the rights of any Indemnitee against such
Indemnitor hereunder and any rights of subrogation to any collateral securing
the Loan, until all obligations of Indemnitors to the Indemnitees hereunder have
been performed in full and all amounts of principal, interest and other sums
evidenced or secured by the Loan Documents (including any default interest owed
and payable thereon) shall have been paid in full.

(c)Any party liable upon or, in respect of, this Agreement, the other Loan
Documents or any other document governing, evidencing and securing the Loan and
Guarantor’s obligations under the Guaranty may be released without affecting the
liability of any party not so released.

(d)No failure or delay on the part of any of the Indemnitees in exercising any
right, power or privilege hereunder or under any other Loan Document and no
course of dealing between Indemnitors and the Indemnitees (or any of them) shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder.  The rights, powers and remedies herein or
in any other Loan Document expressly provided are cumulative with, and not
exclusive of, any rights, powers or remedies which the Indemnitees or any of
them would otherwise have. No notice to or demand on Indemnitors in any case
shall, ipso facto, entitle Indemnitors to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Indemnitees to any other or further action in any circumstances without notice
or demand where notice or demand is not otherwise required.

(e)All notices hereunder shall be in writing and shall be delivered to Borrower
and Lender in accordance with the provisions of the Loan Agreement, and to
Guarantor in accordance with the terms of the Guaranty.

(f)Neither this Agreement nor any term hereof may be changed, waived, discharged
or terminated unless such change, waiver, discharge or termination is in writing
and signed by each of the parties hereto.

(g)LENDER AND INDEMNITORS KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF

9

 

--------------------------------------------------------------------------------



DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER AND INDEMNITORS TO ENTER INTO
THE LOAN TRANSACTION EVIDENCED BY THE NOTE.

(h)This Agreement and the rights and obligations of the parties hereunder shall
be construed in accordance with and be governed by the law of the State of New
York, without reference to conflicts of law principles.

(i)All pronouns and any variations of pronouns herein shall be deemed to refer
to the masculine, feminine, or neuter, singular or plural, as the identity of
the parties may require.  Whenever the terms herein are singular, the same shall
be deemed to mean the plural, as the identity of the parties or the context
requires and vice versa.

(j)This Agreement may be executed in multiple counterparts, each of which shall
constitute a duplicate original, but all of which, together, shall constitute
one and the same instrument.

(k)Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents (including, without limitation, any reference to the
“continuance” of an Event of Default or that an Event of Default is
“continuing”), Lender shall in no event or under any circumstance be obligated
or required to accept a cure by Indemnitor, Borrower or by any other Person of
an Event of Default unless Lender agrees to do so in the exercise of Lender’s
sole and absolute discretion, it being agreed that once an Event of Default has
occurred and so long as Lender has not determined to accept a cure of such Event
of Default in writing, Lender shall be absolutely and unconditionally entitled
to pursue all rights and remedies available to it under the Loan Documents, at
law or in equity or otherwise.

 

 

(signature pages follow)

 

 

10

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Indemnitor has executed and delivered this Agreement as
of the date first above written.

 

BORROWERS:

 

WU/LH 103 FAIRVIEW PARK L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared, Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 103 Fairview Park L.L.C.]




 

--------------------------------------------------------------------------------



WU/LH 404 FIELDCREST L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared, Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 404 Fieldcrest L.L.C.]




 

--------------------------------------------------------------------------------



WU/LH 300 AMERICAN L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared, Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 300 American L.L.C.]




 

--------------------------------------------------------------------------------



WU/LH 500 AMERICAN L.L.C.,
a Delaware limited liability company

 

By:GTJ Realty, LP, a Delaware limited partnership, its sole member

By:GTJ GP, LLC, a Maryland limited liability company, its general partner

By:GTJ REIT, Inc., a Maryland corporation, its manager

 

By: /s/ Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared, Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Katherine Pastore

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: June 25, 2020

[Acknowledgment on behalf of WU/LH 500 American L.L.C.]




 

--------------------------------------------------------------------------------



GUARANTOR:

 

GTJ REIT, INC.,

a Maryland corporation

 

 

By: /s/Paul A. Cooper

Name: Paul A. Cooper

Title: CEO

 

 

STATE OF NEW YORK)

) ss.:

COUNTY OF NASSAU)

On the 9th day of March in the year 2018 before me, the undersigned, a Notary
Public in and for said State, personally appeared, Paul A. Cooper, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Veronica Andrews Goldberg

(Signature and office of individual taking acknowledgment.)

Notary Public

My Commission Expires: September 30, 2018

[Acknowledgement on behalf of GTJ REIT, Inc.]

 

 

 

--------------------------------------------------------------------------------



SCHEDULE I

Borrowers

 

1.WU/LH 103 FAIRVIEW PARK L.L.C., a Delaware limited liability company.  

2.WU/LH 404 FIELDCREST L.L.C., a Delaware limited liability company.  

3.WU/LH 300 AMERICAN L.L.C., a Delaware limited liability company.  

4.WU/LH 500 AMERICAN L.L.C., a Delaware limited liability company.  

 

 

Schedule I-1

 

--------------------------------------------------------------------------------



SCHEDULE II

List of Real Properties

 

1.103 Fairview Park Drive, Elmsford, New York 10523 (the “Fairview Property”).

2.404 Fieldcrest Drive, Elmsford, New York 10523 (the “Fieldcrest Property”).  

3.300 American Road, Morris Plains, New Jersey 07950 (the “300 American
Property”).  

4.500 American Road, Morris Plains, New Jersey 07950 (the “500 American
Property”).  

 

 

Schedule II-1

 

--------------------------------------------------------------------------------



SCHEDULE III

Environmental Assessments

 

 

1.

Phase I Environmental Site Assessment of the Fairview Property, dated as of
March 2, 2018, prepared by EBI Consulting with Project No. 1118000746, for the
benefit of Lender.

 

2.

Phase I Environmental Site Assessment of the Fieldcrest Property, dated as of
March 1, 2018, prepared by EBI Consulting with Project No. 1118000747, for the
benefit of Lender.

 

3.

Phase I Environmental Site Assessment of the 300 American Property, dated as of
March 2, 2018, prepared by EBI Consulting with Project No. 1118000749, for the
benefit of Lender.

 

4.

Phase I Environmental Site Assessment of the 500 American Property, dated as of
March 2, 2018, prepared by EBI Consulting with Project No. 1118000748, for the
benefit of Lender.

 

Schedule III-1

 